DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 12-14, and 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0024329 to Gray et al. (“Gray”) in view of U.S. Patent No. 7,182,989 to Higgins et al. (“Higgins”).
Regarding claims 1 and 26, Gray discloses a flooring system comprising: a plurality of floor tiles 1-44, wherein the plurality of floor tiles contains individual floor tiles 41-44, and wherein the floor tiles are vinyl tile (Gray, par 0051) and at least one adhesive fastener 20, 46 containing an adhesive layer 24 and one of a film layer 22 and a textile substrate layer (Gray, par 0055); wherein at least a portion of the adhesive fastener 20, 46 is attached to at least a portion of a bottom surface of the individual floor tiles to form a plurality of floor tiles interconnected to one another via the at least one adhesive fastener. Gray does not disclose that the individual floor tiles are comprised of: a first wear layer and a second layer having an adhesive layer thereon.
Higgins discloses a floor tile 110 comprised of a first wear layer 112 and a second layer 157, 170, 178, 180 having an adhesive layer 180 (col 15, ln 17-26 discloses adhesive as layer 180) thereon to provide for a durable tile that is cushioned, plush, and with minimal displacement (col 2, ln 47-51; col 18, ln 10-24).
	All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted the floor tiles in Gray for that of Higgins as claimed, using known methods with no change in their respective functions. Such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed since the elements perform as expected and thus the results would be expected. The method steps recited in claim 26 would necessarily be performed in installing the structure of claim 1.
Regarding claim 2, Gray in view of Higgins discloses that the first wear layer is comprised of polymer-containing material (Higgins, col 7, ln 36-41).
Regarding claim 3, Gray in view of Higgins discloses that the first wear layer is comprised of polymer-containing material in the form of fiber, yarn, film, or combinations thereof (Higgins, col 7, ln 36-41).
Regarding claim 6, Gray in view of Higgins discloses that the second layer is comprised of materials selected from the group consisting of polyurethane (Higgins, col 12, ln 3-9), polyolefin, bitumen, polyvinyl chloride, and combinations thereof.
Regarding claim 12, Gray in view of Higgins discloses that the floor tile is carpet tile (Gray, par 002). 
Regarding claim 13, Gray in view of Higgins discloses that the carpet tile further contains a layer of foam (Gray, par 0060 and 0124). 
Regarding claim 14, Gray in view of Higgins discloses that the layer of foam is polyurethane foam (Gray, par 00124). 
Regarding claim 20, Gray in view of Higgins discloses that the adhesive fastener 20 is comprised of alternating layers of textile substrate 22 (Gray, par 0055) and adhesive material 24.
Regarding claim 21, Gray in view of Higgins discloses that the adhesive fastener 20 is characterized as having a first surface (upper surface) and a second surface (lower surface), and wherein adhesive material 24 is present on the first surface (Gray, Fig. 1).
Regarding claim 22, Gray in view of Higgins discloses adhesive material on the first surface but does not disclose that the adhesive fastener contains adhesive material on the second surface. Gray further discloses that double sided adhesive is known in securing tiles (Gray, par 0010). All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected.
Regarding claim 23, Gray in view of Higgins discloses that the plurality of interconnected floor tiles is characterized as being a floating floor covering article (Gray, abstract, par 0016). 
Regarding claim 24, Gray in view of Higgins does not disclose adhesive material permanently affixing the plurality of interconnected floor tiles to a floor space. Gray further floor tiles may have adhesive to permanently adhere the tile to a floor surface (par 0012). All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected.
Regarding claim 25, Gray in view of Higgins discloses that the plurality of interconnected floor tiles is characterized as being a non-floating floor covering article (tacky surface, Gray par 0122). 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Higgins as applied to claim 1 above, and further in view of U.S. Publication No. 2014/0212618 to McBride et al. (“McBride”).
Regarding claim 5, Gray in view of Higgins does not disclose that the first wear layer contains printing ink. McBride discloses that floor coverings can contain a first wear surface, a pile layer, can contain printing ink (McBride, par 0019) to provide a desired color, pattern, or design by an end user (McBride, par 0038). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Gray to have the first wear layer contains printing ink as taught by McBride to provide the predictable result of providing a desired color, pattern, or design by an end user.
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 5 has been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
With respect to claim 1, upon further review, Gray already teaches that the at least one adhesive fastener 20 already contains an adhesive layer 24 and one of a film layer 22 and a textile substrate layer (Gray, par 0055). See rejection above.
On page 5 of the Remarks, the applicant argues that there is no such teaching of the first wear layer containing polymer at that location in the reference col. 2, lines 36-41. However, the rejection does not rely on col 2, ln 36-41 of Higgins as asserted by the Applicant. Instead, the rejection relies on col 7, ln 36-41 teaching that an upper wear layer can have a polymer-containing material (polyamide).
On page 6 of the Remarks, the applicant argues that there is no such teaching of the first wear layer containing polymer at that location in the reference col. 2, lines 36-41. However, the rejection contained a typographical error which has now be corrected. Higgins indeed teaches that disclosure on on col 7, ln 36-41 teaching that an upper wear layer can have a polymer-containing material (polyamide).
Lastly, the Applicant argues that no motivation for one of ordinary skill in the art to desirably combine the teachings of Higgins with Gray, as required by MPEP 2143. However, as stated in the rejection, Higgins expressly discloses that such layers “provide for a durable tile that is cushioned, plush, and with minimal displacement (col 2, ln 47-51; col 18, ln 10-24).” As such, the rejection provides a motivation to combine.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 6, 12-14, and 19-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,851,550 in view of Gray. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation in the instant claims is present in and covered by the scope of the patented claims with the exception that the tiles are vinyl tile and the adhesive fastener contains an adhesive layer and a film or textile substrate layer. Gray discloses that floor tiles can be made from a variety of materials including vinyl (par 0051) and the adhesive fastener contains an adhesive layer 24 and a film 22 or textile substrate layer (par 0055) for an adhesive fastener that facilitates proper positioning (par 0053). It would have been obvious to one having ordinary skill in the art at the time of invention to use vinyl, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Moreover, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the patented claims to have an adhesive and film layer for the adhesive fastener as taught by Gray to provide the predictable result of providing a fastener that facilitate proper positioning.
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633